Citation Nr: 0433024	
Decision Date: 12/14/04    Archive Date: 12/21/04

DOCKET NO.  03-03 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for post 
operative polypoid sinusitis with deviated nasal septum.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sonia Shah, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to February 
1946.

In a September 1981 rating decision the Department of 
Veterans Affairs (VA) Regional Office (RO) denied entitlement 
to service connection for nasal and sinus problems.  The 
veteran was notified of that decision and did not appeal, and 
the September 1981 decision is final.  38 U.S.C. § 4005(c) 
(1976); 38 C.F.R. § 19.153 (1981).  The veteran again claimed 
entitlement to service connection for nasal and sinus 
problems in November 2000, and in a June 2001 decision the RO 
determined that new and material evidence had not been 
submitted to reopen the previously denied claim.  In the June 
2001 rating decision the RO also denied entitlement to 
service connection for bilateral hearing loss.  The veteran 
was notified of the June 2001 decision and did not appeal, 
and that decision is final.  38 U.S.C.A. §7105(c) (West 
1991); 38 C.F.R. § 20.1003 (2000).   

In a January 2002 decision the RO determined that new and 
material evidence had been submitted, reopened the claims for 
service connection for nasal/sinus problems and hearing loss, 
and denied service connection on a de novo basis.  The 
veteran perfected an appeal of the January 2002 denial of 
service connection for both issues. 

Regardless of the RO's characterization of the issues, 
however, the Board of Veterans' Appeals (Board) is without 
jurisdiction to consider the substantive merits of the claims 
for service connection in the absence of a finding by the 
Board that new and material evidence has been received.  
Therefore, the proper issues on appeal are whether new and 
material evidence has been received to reopen the previously 
denied claims.  See Jackson v. Principi, 265 F.3d 1366, 1369 
(Fed. Cir. 2001).  

FINDINGS OF FACT

1.  The RO denied entitlement to service connection for a 
nasal and sinus problem in September 1981, and that decision 
became final in the absence of an appeal.  

2.  The RO determined that new and material evidence had not 
been submitted to reopen a claim for a nasal and sinus 
problem in June 2001, and that decision became final in the 
absence of an appeal.

3.  The evidence received subsequent to the June 2001 
decision is new and material because it bears directly and 
substantially on the issue on appeal, and it must be 
considered in order to fairly decide the merits of the 
veteran's claim.

4.  The preponderance of the evidence shows the veteran's 
nasal and sinus problem was not incurred or aggravated by 
service.

5.  The RO denied entitlement to service connection for 
bilateral hearing loss in June 2001, and that decision became 
final in the absence of an appeal.

6.  The evidence received subsequent to the June 2001 
decision denying service connection for bilateral hearing 
loss is new and material because it bears directly and 
substantially on the issue on appeal, and it must be 
considered in order to fairly decide the merits of the 
veteran's claim.

7.  The preponderance of the evidence shows the veteran's 
bilateral hearing loss was not incurred in or aggravated by 
service.


CONCLUSIONS OF LAW

1.  The September 1981 decision in which the RO denied 
entitlement to service connection for post operative polypoid 
sinusitis with deviated nasal septum is final.  38 U.S.C. 
§4005(c) (West 1976); 38 U.S.C.A. § 5108 (West 2002).  

2.  The June 2001 decision, in which the RO determined that 
new and material evidence for post operative polypoid 
sinusitis with deviated nasal septum was not submitted, is 
final; new and material evidence has been submitted; and the 
claim is reopened.   38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.156, 20.1103 (2001) 

3.  The June 2001 decision in which the RO denied entitlement 
to service connection for bilateral hearing loss is final; 
new and material evidence has been been submitted; and the 
claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. §§ 3.156, 20.1103 (2001)

 
REASONS AND BASES FOR FINDINGS AND of 
their claims.  TCONCLUSIONS

The veteran contends his nasal and sinus problems and 
bilateral hearing loss were incurred in active service.

Development of the Claim

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) (codified at 38 U.S.C.A. §§ 5103 and 5103A 
(West 2002)).  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development he VCAA left intact, however, the requirement 
that a veteran must first present new and material evidence 
in order to reopen a previously and finally denied claim 
under 38 U.S.C.A. § 5108 before the duty to assist provisions 
of the VCAA are fully applicable to the claim.  38 U.S.C.A. 
§ 5103A(f) (West 2002); see also Paralyzed Veterans of 
America, et. al., v. Secretary of Veterans Affairs, 345 F.3d 
1334 (Fed. Cir. 2003).

In August 2001 VA published regulations implementing the 
provisions of the VCAA, including the applicability of those 
provisions to attempts to reopen previously denied claims.  
The regulation provides that for requests to reopen submitted 
prior to August 29, 2001, VA will notify the veteran of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  VA does not, however, have any duty 
to assist the veteran in developing evidence in support of 
his request to reopen the previously denied claim, if that 
request was submitted prior to August 29, 2001.  For requests 
to reopen filed on or after August 29, 2001 (which does not 
include this claim), VA has a duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining existing evidence that may be found to be 
new and material.  If VA determines that new and material 
evidence has been submitted and reopens the previously denied 
claim, VA is obligated to fully assist him in obtaining any 
evidence that may be relevant to the claim.  38 C.F.R. 
§ 3.159(b) and (c) (2003); see also Paralyzed Veterans of 
America, et. al., 345 F.3d at 1342.

In general, on receipt of a claim for benefits, including an 
attempt to reopen a previously denied claim, VA will notify 
the veteran of the information and evidence not of record 
that is necessary to substantiate the claim.  VA will also 
inform the veteran of which information and evidence, if any, 
that he is to provide and which information and evidence, if 
any, VA will attempt to obtain on his behalf.  VA will also 
request that the veteran provide any evidence in his 
possession that pertains to the claim.  38 C.F.R. § 3.159(b) 
(2003).

In January and March 2001 the RO informed the veteran of the 
what was needed to substantiate his claims.  The RO also 
informed him of the information and evidence that he was 
required to submit, and the evidence that the RO would obtain 
on his behalf.  The RO instructed him to identify any 
evidence that was relevant to his claim, and to provide 
signed authorizations for each medical care provider so that 
VA could obtain that evidence on his behalf.  The RO informed 
him that although VA would make reasonable efforts to obtain 
the evidence he identified, it was ultimately his 
responsibility to provide the evidence in support of his 
claim.

The Board notes that the January and March 2001 notices were 
sent to the veteran prior to receipt of his August 2001 
request to reopen the previously denied claims.  Those 
notices were sent to the veteran in response to his November 
2000 claims, which were denied by the RO in June 2001 and not 
appealed.  Two months following that denial, however, the 
veteran again sought reopening of his claims for service 
connection for sinus/nasal problems and hearing loss.  
Although the RO did not provide the veteran a VCAA notice in 
response to his August 2001 request to reopen the previously 
denied claim, the January and March 2001 notices fully 
informed him of the evidence needed to substantiate the 
claim, which was identical to the November 2000 claim.  Due 
to the short period of time that elapsed from issuance of the 
January and March 2001 notices and receipt of the August 2001 
claim, the Board finds that the veteran has not been 
prejudiced by not having been again informed of the evidence 
needed to substantiate his claim after August 2001.

In general, the statute and regulation provide that VA will 
also make reasonable efforts to help the veteran obtain 
evidence necessary to substantiate the claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records and post-service medical 
records, private medical records, and lay statements.  The 
veteran has not alluded to the existence of any other 
evidence that is relevant to his claim.  The Board concludes 
that all relevant data has been obtained for determining the 
merits of him claim and that no reasonable possibility exists 
that any further assistance would aid him in substantiating 
his claim.  See 38 U.S.C.A. § 5103A (West 2002); Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001); 38 C.F.R. §3.159(c) 
(2003).  

Relevant Laws and Regulations

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of the 
decision.  38 U.S.C.A § 7105(c) (West 2002); 38 C.F.R. 
§ 20.1103 (2001).  If a claim of entitlement to service 
connection has been previously denied and that decision 
became final, the claim can be reopened and reconsidered only 
if new and material evidence is presented with respect to 
that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991). 

The filing of additional evidence after receipt of a notice 
of an adverse determination does not extend the time limit 
for initiating or completing an appeal from that 
determination.  38 C.F.R. § 20.304 (2003).

Evidence is considered to be "new" if it was not previously 
submitted to agency decision makers and it is not cumulative 
or redundant.  The evidence is "material" if it bears 
directly and substantially upon the specific matter under 
consideration and, by itself or in connection with evidence 
previously considered, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. 
§ 3.156 (2000).  New evidence may be found to be material if 
it provides "a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its rating decision."  Elkins v. West, 12 Vet. App. 209, 214 
(1999), rev'd on other grounds, 229 F.3d 1369 (Fed. Cir. 
2001).  

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curium).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  Duty to Assist, 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified at 38 C.F.R. § 3.156 
(2003)).  The change in the law, however, pertains only to 
claims filed on or after August 29, 2001.  Because the 
veteran's claim was initiated prior to August 29, 2001, his 
claim will be adjudicated by applying the law previously in 
effect.

Service connection will be granted if it is shown that the 
veteran has a disability resulting from an injury suffered or 
disease contracted in the line of duty, or for aggravation of 
a preexisting injury or disease contracted in the line of 
duty, in active military, naval, or air service.  See 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2003).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999). 

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2003).  
When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102 (2003).  
If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365.

Analysis

Post Operative Polypoid Sinusitis With Deviated Nasal Septum

The veteran's service medical records (SMRs) disclose that 
when he was examined on entering service he had a nasal 
deformity.  The SMRs do not otherwise document any complaints 
or clinical findings regarding the nose or sinuses.  

The veteran initially claimed entitlement to VA compensation 
benefits in February 1981, which included a claim for nasal 
and sinus problems.  Evidence submitted in conjunction with 
that claim included private hospital records indicating he 
was hospitalized in May 1973 for chronic polypoid sinusitis 
and deviated nasal septum.  Based on these records and the 
veteran's SMRs, in a September 1981 rating decision the RO 
denied entitlement to service connection for nasal and sinus 
problems.  The RO determined there was no evidence of the 
nasal and sinus problem being incurred in or aggravated by 
military service.

The veteran again claimed entitlement to service connection 
for nasal and sinus problems in November 2000.  In 
conjunction with this claim the veteran submitted 
various medical reports from an Otalaryngology group from 
March 1963 to February 1986.  These reports indicate that the 
veteran had a very runny nose and that his symptoms were 
diagnosed as uncontrolled perennial allergic rhinitis with a 
recurrent secondary infection.  

The veteran also submitted a July 1981 statement from Dr. H 
who provided him with treatment in 1963, seventeen years 
after he was discharged from service, for rhinorrhea and 
nasal polyps.  Relying on the veteran's information that his 
nasal problems dated back to the 1940's, Dr. H stated: 
"There is a question if the patient was involved in 
experimental testing of Sulfa drugs that occurred while he 
was in service.  If this did occur while he was a member of 
the armed services, it is possible, although I am not sure 
how probable, that he could have developed a severe and 
allergic reaction to the Sulfa drugs which have caused a 
considerable amount of his nasal problems." 

The veteran also submitted an annual history and physical 
exam from February 2001 which did not mention any nasal and 
sinus problems.  The RO found in a June 2001 decision, that 
the above mentioned evidence was not new and material because 
the 1981 statement had already been considered and the 
remaining evidence was not probative of the issue.  

The veteran again attempted to reopen his claim for service 
connection for nasal and sinus problems in August 2001.  In 
conjunction with this claim the veteran submitted statements 
from his family members.  His daughter and son stated that 
they recall their father having difficulty breathing since 
their childhood.  The veteran's brother indicated that he was 
active as a child, then in the years following his return 
from service he developed a sinus problem.  His wife stated 
that prior to service the veteran was physically fit and 
after his discharge from service his nasal condition worsened 
and he had difficulty breathing.  

In conjunction with the August 2001 claim the veteran also 
submitted a September 2001 statement from Dr. S, who has 
treated him for his nasal and sinus problems.  Dr. S stated 
the veteran ". . . suffers from chronic sinusitis and nasal 
polyps which he first developed while on active duty in the 
tropics during World War II.  Prior to his service duty he 
had no history of sinus disease or nasal polyps."  

The veteran submitted duplicate copies of medical records 
from the Otalaryngology group, the records from Dr. H, and 
the private hospital records indicating he was hospitalized 
in May 1973 for chronic polypoid sinusitis and deviated nasal 
septum.  These pieces of evidence were considered by the RO 
in June 2001.  

During the veteran's November 2002 hearing he stated that 
while he was in service in the tropics he was treated for 
sinus problems.  He testified he was given sulfur tablets in 
the morning due to his sinus problems.  

The veteran's testimony and Dr. S's statement are new and 
material evidence.  As noted previously, evidence is presumed 
credible for purposes of determining whether new and material 
evidence has been submitted.  In this regard, this evidence 
bears directly upon whether his nasal and sinus problems 
arose during service, and whether his current disability is 
related to that service.  Thus, the Board finds that evidence 
that is both new and material has been submitted, and the 
claim of entitlement to service connection for a nasal and 
sinus problems is reopened.

However, determining that new and material evidence has been 
submitted does not end the inquiry.  The Board must now 
determine on the merits whether service connection is 
warranted.  

Although the veteran has testified that he had nasal and 
sinus problems during service, such testimony is not 
supported by his SMRs.  His SMRs note he had a nasal 
deformity prior to entering service, and his SMRs are silent 
for any treatment or complaints during service.   While the 
Board does not doubt the sincerity of his testimony, the 
Board finds that the contemporaneous SMRs are entitled to 
more weight than the veteran's recollections made more than 
55 years after service.  Even the lay statements submitted on 
his behalf note post-service problems.  None of those 
statements relate in-service treatment for nasal or sinus 
problems. 

The Board recognizes Dr. S's statement indicating the 
veteran's nasal polyps first developed while he was on duty.  
The record does not indicate that Dr. S was treating the 
veteran during his time in service or shortly thereafter, or 
that the veteran's service medical records were reviewed.  
Thus, his statement was based solely on a history provided by 
the veteran which is not supported by the contemporaneous 
service medical records.  Thus, this opinion is entitled to 
little, if any, weight.  See Reonal v. Brown, 5 Vet. App. 
458, 461 (1993).

In summary, there was no treatment or complaints of any nasal 
or sinus problems during service, to include on his 
separation examination.  In the absence of evidence of the 
disorder during service, or for many years thereafter, the 
Board concludes that the preponderance of the evidence is 
against the veteran's claim for entitlement to service 
connection for a nasal and sinus disability.  

Bilateral Hearing Loss

The veteran's service medical records (SMRs) are negative for 
any complaints or clinical findings regarding hearing loss, 
and his hearing ability was found to be 15/15 in each ear 
when examined on separation from service.  

The veteran claimed entitlement to service connection for 
bilateral hearing loss in November 2000.  In conjunction with 
this claim he submitted an audiological study from a private 
care group from February 1986.  The audiological study 
indicates the veteran does have a hearing loss disability as 
defined in 38 C.F.R. § 3.385.  In a June 2001 decision the RO 
denied service connection for bilateral hearing loss because 
the condition was not shown to have had its onset during 
service, or to have pre-existed service and been aggravated 
during service.  

The veteran again claimed entitlement to service connection 
for bilateral hearing loss is August 2001.  In conjunction 
with this claim the veteran resubmitted the audiological 
tests from February 1986.  This audiological examination is 
cumulative and redundant of the evidence on record in June 
2001.  

During the veteran's November 2002 hearing he testified that 
while in service he suffered from acoustic trauma while 
photographing target practice while on large ships.  He 
testified that he believed hearing the firearms release was a 
contributing factor to his present day hearing loss.  This 
testimony is new in that is was not of record at the last 
prior denial.  It is also material as it bears substantially 
and directly upon the issue of whether the veteran suffered 
an event in service, and provides a "more complete picture 
of the circumstances surrounding the origin of the veteran's 
injury."  See Elkins, supra.  

Because evidence that is both new and material has been 
submitted, the claim of entitlement to service connection for 
bilateral hearing loss is reopened.  However, such a finding 
does not end the inquiry.  The Board must now determine 
whether the claim for service connection should be granted on 
the merits.

In this regard, the veteran's service medical records reveal 
no complaints or findings of hearing loss during service.  
Although his service records do reveal that the veteran was a 
photographer in service, there is no indication in his 
military records that he was exposed to acoustic trauma in 
this position.  

More importantly, a statement from Dr. S, whom the veteran 
indicated treated him for hearing loss since 1990, responded 
that he did not treat the veteran for such condition, 
although the veteran did clearly have some hearing loss.  

Treatment records from an Otolaryngology group dating from 
1963 to 1986 first  reveal evidence of hearing loss in a 1986 
audiogram.  This audiogram does not indicate that the hearing 
loss is related to noise exposure, let alone noise exposure 
during service 40 years previously.  

Computerized tomography scan of the internal auditory canals 
performed in February 1986 noted normal sized canals 
bilaterally, with no evidence or erosion or expansion.  
Mastoid air cells and middle ear cavities were well 
pneumatized and clear.  The ossicular chain on the left side 
appeared somewhat hypoplastic.  The cochlea shows the normal 
turns on the right side, but the second turn on the left was 
not clearly seen, indicating a possible congenital defect.  
There was evidence of a high riding jugular bulb on the left, 
but no evidence of a soft tissue mass.  A thin plate of bone 
separates the jugular bulb from the adjoining middle ear 
cavity on the left.  

While the veteran contends that his bilateral hearing loss is 
attributable to acoustic trauma suffered while in service, 
his testimony, as a lay person, does not constitute competent 
medical evidence of the origin of his hearing loss.  When the 
determinative issue involves a question of medical diagnosis 
or causation, only individuals possessing specialized 
training and knowledge are competent to render such an 
opinion.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  As the 
veteran is not shown to have such specialized training, the 
Board cannot assign any probative value to the lay assertions 
in the record of this claim that his hearing loss is due to 
acoustic trauma in service. 

In summary, service medical records reveal no treatment or 
complaints of hearing loss during service, to include on his 
separation examination; there is no objective evidence of any 
hearing loss from his discharge from service until 1986, 40 
years after service; and there is no competent medical 
opinion linking his hearing loss to any noise exposure, let 
alone to in-service noise exposure.  Based on these findings 
and following a full review of the record, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim for entitlement to service connection for 
bilateral hearing loss.  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b) ; Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1991).  


ORDER

Entitlement to service connection for post operative polypoid 
sinusitis with deviated nasal septum is denied.

Entitlement to service connection for bilateral hearing loss 
is denied.




	                     
______________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



